*473Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 3, 2009, which, to the extent appealed from as limited by the briefs, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed their custody to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence of respondent’s failure to plan for the children’s future, notwithstanding the petitioning agency’s diligent efforts (Social Services Law § 384-b [7] [a]; see Matter of Sheila G., 61 NY2d 368 [1984]). The agency’s diligent efforts were demonstrated by, inter alia, the development of a service plan; the scheduling of visitation; repeated attempts to encourage the mother’s compliance with the service plan requirements and provision of referrals for services (see Matter of Lady Justice I., 50 AD3d 425 [2008]; Matter of Gina Rachel L., 44 AD3d 367 [2007]). The agency’s duty to exercise diligent efforts is subject to reason and does not require that the agency “guarantee that the parent succeed in overcoming his or her predicaments” (Sheila G, 61 NY2d at 385). The mother, who did not complete a drug treatment program despite several referrals and stopped attending mental health therapy, failed to plan for the children’s future by failing to avail herself of the requisite services (see Matter of Racquel Olivia M., 37 AD3d 279 [2007], lv denied 8 NY3d 812 [2007]).
The court properly addressed the agency’s motion to suspend the mother’s visitation with the children. Moreover, this issue was raised for the first time on appeal, and, in any event, there is no evidence of any prejudice to the mother in connection with that motion. Concur — Tom, J.E, Mazzarelli, Acosta, DeGrasse and Román, JJ.